DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 Claims 1-25 and 27-32 are pending.  
Claims 1-21 have been withdrawn.
Claim 26 has been canceled.
No new claims have been added.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) in view of Coriand et al (DE4037392 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” and Zhu et al “Nature of the growth of plasma electrolyte oxidation coating on Aluminum” further evidenced by Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claims 22-25, and 30 and 32, Dunkin discloses an insulating oxide coating on a metal substrate (article) comprising aluminum and identifies 7075 aluminum alloy as an example which as evidenced by United Aluminum data sheet as shown below comprises Fe and Cu (which forms non-white oxides as is acknowledged in Applicant’s specification paragraph [0010]) and discloses the oxide coating comprises 90% gamma phase crystalline alumina (at least 50 wt.%).  
Dunkin does not expressly teach a white coating.
However, Coriand teaches using an electrolyte solution in plasma-chemical oxidation to produce an optically white halide resistant surface layer on light metals [0006].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electrolyte as taught by Coriand as the electrolyte in the plasma electrolytic oxidation of Dunkin to provide a halide resistant plasma oxidation coating that is white.
Although Dunkin does not expressly teach the elements in the coating lattice structure, as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” a typical chemistry of 7075 Alloy comprises the elements such as Fe, Cu which form non-white oxides which when oxidized by plasma electrolytic oxidation (PEO) as taught by Dunkin in view of Coriand would result in non-white oxides in the coating and thus within the lattice structure of the gamma alumina coating.  	
Typical Chemistry Limits Aluminum 7075 Alloy



















 
Si
Fe
Cu
Mn
Mg
Cr
Zn
Ti
Others Each
Others Total
Al
7075
0.4
0.5
1.2-2.0
0.3
.1-2.9
0.18-0.28
5.1-6.1
0.2
0.05
0.15
Remainder
From United Aluminum 7075 Aluminum Alloy Data Sheet

Although Dunkin does not teach the coating including pores with a diameter >1µm, such pores would be present due to the breakdown of the coating at the initiation of the discharge spark in the PEO process as evidenced by Zhu (Section 3.3 Structure of the PEO Coating at the Breakdown Stage).  Zhu teaches that when the initiation spark occurs pores with diameters >1µm are created.  Therefore, the coating would indeed have such pores having experienced the same PEO process.
The resulting coating formed with the same materials as claimed containing elements that form non-white oxides and produced by plasma electrolytic oxidation of Dunkin in view of Coriand (a plasma anodizing process as claimed [0015]) would be expected to provide a white coating with the same characteristic of a lightness (L*) of > 80 and would comprise at least one element such as Zn or Si or Ti or Mn or Mg or Cr, as shown in the composition above, which comprise metals metalloids and transition metals retained within a lattice structure of the gamma alumina coating as it is created from the alloy and the electrolyte (so as not to impair the surface lightness (L*) of the coating).
Additionally, In addition to the pores of greater than 1µm resulting from the breakdown of the coating at the initiation of the discharge spark nanoscale pores are also present as evidenced by Zhu (Sections 3.2 and  3.3), Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, these inherently sub-micron, surface-connected porosity in such coatings, on aluminum alloys, occur at levels of the order of 20% as measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract). Therefore, the porosity of the 

Regarding claims 28-29, Dunkin in view of Coriand as evidenced above teaches all of the limitations of claim 22 as set forth above. 
Dunkin does not expressly teach the 7075 alloy with a coating at least 10 or 15µm thick.
However, Dunkin teaches a coating that is “several” microns thick can be achieved [0006].  Dunkin teaches oxide coatings in general may reach up to 20-30µm thick [0008] and further teaches thickness affects the thermal gradient and thermal conductivity [0036] and (FIG 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness to at least 10 µm or at least 15 µm thick to achieve the thermal insulation properties as desired for the intended application.
Regarding claim 31, Dunkin in view of Coriand as evidenced above teaches all of the limitations of claim 22 and Dunkin further teaches breakdown strengths of up to 3.5kV [0008] which overlaps the instant claimed range of less than 300V.  The materials of Dunkin in view of Coriand having the same composition, color and porosity characteristics as claimed would be expected to have the claimed breakdown strength. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the breakdown strength), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) ) in view of Coriand et al (DE4037392 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” in view of Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claim 27, Dunkin in view of Coriand as evidenced teaches all of the limitations of claim 22 as set forth above.
Dunkin does not teach the porosity as at least 25%.
However, Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, there are sub-micron, surface-connected porosity in such coatings, on aluminum alloys, at levels of the order of 20% As measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract) and as high as 42% or 50% (section 3.2) and further teaches that such surface connected porosity provides remarkably successful surface impregnation of PEO coatings including paints, sol gels, and polymers and lubricant penetration and retention which are beneficial (Section 4.3.4) . 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide porosities as high as .
Claims 22-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) in view of Peters et al (SU1537240 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” and Zhu et al “Nature of the growth of plasma electrolyte oxidation coating on Aluminum” further evidenced by Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claims 22-25, and 30 and 32, Dunkin discloses an insulating oxide coating on a metal substrate (article) comprising aluminum and identifies 7075 aluminum alloy as an example which as evidenced by United Aluminum data sheet as shown below comprises Fe and Cu (which forms non-white oxides as is acknowledged in Applicant’s specification paragraph [0010]) and discloses the oxide coating comprises 90% gamma phase crystalline alumina (at least 50 wt.%).  
Dunkin does not expressly teach a white coating.
However, Peters teaches plasma oxidation coloring is dependent upon the current density and teaches achieving a white color coating comprising gamma alumina on aluminum substrate (p1/2).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the current density in the plasma electrolytic oxidation of Dunkin to provide a plasma oxidation coating that is 
Although Dunkin does not expressly teach the elements in the coating lattice structure, as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” a typical chemistry of 7075 Alloy comprises the elements such as Fe, Cu which form non-white oxides which when oxidized by plasma electrolytic oxidation (PEO) as taught by Dunkin in view of Peters would result in non-white oxides in the coating and thus in the gamma alumina coating lattice structure.  	
Typical Chemistry Limits Aluminum 7075 Alloy



















 
Si
Fe
Cu
Mn
Mg
Cr
Zn
Ti
Others Each
Others Total
Al
7075
0.4
0.5
1.2-2.0
0.3
.1-2.9
0.18-0.28
5.1-6.1
0.2
0.05
0.15
Remainder
From United Aluminum 7075 Aluminum Alloy Data Sheet

Although Dunkin does not teach the coating including pores with a diameter >1µm, such pores would be present due to the breakdown of the coating at the initiation of the discharge spark in the PEO process as evidenced by Zhu (Section 3.3 Structure of the PEO Coating at the Breakdown Stage).  Zhu teaches that when the initiation spark occurs pores with diameters >1µm are created.  Therefore, the coating would indeed have such pores having experienced the same PEO process.
The resulting coating formed with the same materials as claimed containing elements that form non-white oxides and produced by plasma electrolytic oxidation of > 80 and would comprise at least one element such as Zn or Si or Ti or Mn or Mg or Cr, as shown in the composition above, which comprise metals metalloids and transition metals retained within a lattice structure of the gamma alumina coating as it is created from the alloy and the electrolyte (so as not to impair the surface lightness (L*) of the coating).
Additionally, In addition to the pores of greater than 1µm resulting from the breakdown of the coating at the initiation of the discharge spark nanoscale pores are also present as evidenced by Zhu (Sections 3.2 and  3.3), Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, these inherently sub-micron, surface-connected porosity in such coatings, on aluminum alloys, occur at levels of the order of 20% as measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract). Therefore, the porosity of the coating of Dunkin in view of Peters would be expected to inherently have a porosity of at least 20%.

Regarding claims 28-29, Dunkin in view of Peters as evidenced above teaches all of the limitations of claim 22 as set forth above. 
Dunkin does not expressly teach the 7075 alloy with a coating at least 10 or 15µm thick.
However, Dunkin teaches a coating that is “several” microns thick can be achieved [0006].  Dunkin teaches oxide coatings in general may reach up to 20-30µm thick [0008] and further teaches thickness affects the thermal gradient and thermal conductivity [0036] and (FIG 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness to at least 10 µm or at least 15 µm thick to achieve the thermal insulation properties as desired for the intended application.
Regarding claim 31, Dunkin in view of Peters as evidenced above teaches all of the limitations of claim 22 and Dunkin further teaches breakdown strengths of up to 3.5kV [0008] which overlaps the instant claimed range of less than 300V and Peters teaches adjusting the current density to achieve a white color.  The materials having the same composition, color and porosity characteristics as claimed would be expected to have the claimed breakdown strength. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the breakdown strength), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) in view of Peters et al (SU1537240 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” in view of Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claim 27, Dunkin in view of Peters as evidenced by United Aluminum and Curran teaches all of the limitations of claim 22 as set forth above.
Dunkin in view of Peters does not teach the porosity as at least 25%.
However, Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, there are sub-micron, surface-connected porosity in such coatings, on aluminum alloys, at levels of the order of 20% As measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract) and as high as 42% or 50% (section 3.2) and further teaches that such surface connected porosity provides remarkably successful surface impregnation of PEO coatings including paints, sol gels, and polymers and lubricant penetration and retention which are beneficial (Section 4.3.4) . 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide porosities as high as 42 – 50% to provide improved surface impregnation of Dunkin’s PEO coating with paints, sol gels, and polymers and lubricant penetration and retention (Section which could for example provide coloring, or sealing, protective or other advantageous surfaces.

Response to Arguments
Applicant’s amendments, affidavit and arguments filed 12/7/2020 and 2/5/2021 have been fully considered.  Applicant’s argument that the white color and the lightness (L*) of Dunkin alone or with reference to either Curran or Zhu is not inherent based on the data provided is convincing and the rejection to Dunkin alone has been withdrawn.  However, upon further consideration, a new rejection has been applied over Dunkin in view of Coriand or alternatively in view of Peters as set forth above.  Coriand teaches an electrolyte that provides a white coating which would be expected to result in an L* as claimed.  
Applicant argues that Zhu does not show micropores as claimed because the pores of size > 1µm are surface pores, however, in response to Applicant’s argument.  Zhu shows that PEO coating results in pores having micron sizing as claimed and thus micropores as claimed.  The location of the micropores is not claimed.
Applicant argues that Curran teaches only pores of nm size and does not teach at least 50 wt.% gamma alumina, lightness or whiteness or non-white oxides retained in the coating lattice structure.  Applicant further argues that one would not look to Curran for the claimed 20% porosity with pores of the claimed size range and that a skilled artisan would find no guidance whatsoever in Zhu or Dunkin that the claimed combination of micropore diameter and overall porosity would surprisingly give rise to a coating with lightness L * > 80 due to retention of non-white oxides and other compounds in the lattice structure.
In response to Applicant’s argument, Curran is not relied upon to teach pore size, gamma alumina, lightness or non-white oxides retained in the coating structure.  Curran 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784